186 N.W.2d 168 (1971)
In re Application for discipline of Hyman H. COHEN.
No. 43002.
Supreme Court of Minnesota.
April 2, 1971.
Richey B. Reavill, Administrative Director on Professional Conduct, St. Paul, for petitioner.

OPINION
PER CURIAM.
The State Board of Professional Responsibility duly filed a petition and accusation in this court charging Hyman H. Cohen with professional misconduct and requesting disciplinary action be taken therein. The petition and accusation, and the order requiring Hyman H. Cohen to answer said petition pursuant to the rules of this court, were personally served upon him on February 25, 1971. The affidavit of the administrative director on professional conduct has been filed with this court stating that no answer or other appearance has been made in said matter by the said Hyman H. Cohen and that he is now in default. It follows that the accusations of the petition must be taken as true. In the petition said Hyman H. Cohen is accused of misappropriating large sums of his clients' money and in other manner displaying a lack of professional responsibility, requiring his removal from the roll of attorneys of this state.
It is therefore considered and ordered that judgment of disbarment be forthwith entered disbarring said Hyman H. Cohen from practicing law in this state and that his name be stricken from the roll of attorneys in this state.